Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-23-2009

Washington v. Stickman
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2044




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Washington v. Stickman" (2009). 2009 Decisions. Paper 1496.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1496


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 06-2044
                                     ___________

                               CHRIS WASHINGTON,
                                          Appellant

                                            v.

       Supt. MR. STICKMAN, SCI-Greene; Deputy Supt. MR. STOWITZKY;
     MAJOR CASNER; CAPTAIN COLEMAN; Security Lieutenant MR. BURNS;
      MR. MATTHEWS, Hearing Examiner; Jearing Examiner MR. ANSELL;
                    DOE #1; Activites Manager MR. BRUNO
                   ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                         (D.C. Civil Action No. 03-cv-00178)
                     District Judge: Honorable Arthur J. Schwab
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   April 22, 2009
           Before: SLOVITER, AMBRO and GREENBERG, Circuit Judges

                             (Opinion filed: April 23, 2009)

                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

      Chris Washington appeals the District Court’s order denying his motion to reopen

his case and for leave to file an amended or supplemental complaint. Washington filed a
civil rights complaint against appellees in January 2003. He alleged, inter alia, that

appellees had failed to protect him from an assault by another inmate. As relief, he

requested damages as well as an injunction requiring the appellees to arrange for him to

be evaluated for reconstructive surgery to repair the injuries to his face. The District

Court denied appellees’ motions to dismiss and for summary judgment with respect to the

claim that appellees had failed to protect Washington from assault.

       Before trial, the parties entered into a settlement agreement. The settlement

agreement provided for Washington to receive $7500 in return for his settlement of the

claim that appellees failed to protect him from the attack; this claim was referred to as the

“primary action.” The settlement agreement also noted that Washington claimed that he

had not received adequate medical treatment for his injuries; this claim was referred to as

the “equity action.” The agreement provided that in order to settle the equity action,

Washington would be seen by an ear, nose and throat specialist, Dr. Brodkin, for a second

opinion on whether he needed further surgery. Appellees agreed to follow Dr. Brodkin’s

recommendations for further medical treatment. The parties agreed that Washington

could reopen the equity action if he disagreed with the recommendation of Dr. Brodkin.

The District Court administratively closed the case but retained jurisdiction to enforce the

terms of the agreement.

       Washington was seen by Dr. Brodkin, disagreed with her recommendation, and

filed a motion to reopen the case. He also requested leave to file an amended



                                              2
supplemental complaint. The District Court reviewed the medical reports from the

specialists and found that additional surgery was not medically necessary. The District

Court concluded that appellees were not required under the settlement to provide

Washington with additional surgery. The District Court denied Washington’s motions to

reopen and to file an amended supplemental complaint, and Washington filed a timely

notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over

the District Court’s interpretation of the settlement agreement. Flemming v. Air

Sunshine, Inc., 311 F.3d 282, 289 (3d Cir. 2002). The settlement agreement clearly

provides that “[i]f after such further consultation, Washington disagrees with Dr.

Brodkin’s diagnosis and decision or recommendation, then Washington may re-open the

Equity Action only in Case No. 03-cv-0178.” Washington disagreed with Dr. Brodkin’s

diagnosis, and we conclude that he is entitled to reopen the equity action pursuant to the

terms of the settlement agreement.

       Appellees argue that reopening would be futile because the claims are frivolous

and the District Court would be required to dismiss them pursuant to 28 U.S.C.

§ 1915(e)(2)(B). However, the issue on appeal is whether the terms of the settlement

agreement allow Washington to reopen the action if he disagrees with Dr. Brodkin’s

recommendations. Moreover, we note that the reopening provision would be rendered

meaningless if reopening was denied based on the futility of an Eighth Amendment claim



                                             3
for deliberate indifference to serious medical needs. Under appellees’ reasoning,

reopening is futile because surgery was not recommended, but Washington would

presumably only move to reopen if surgery was not recommended.1

       It is not clear to us what the parties intended in the event the equity action was

reopened. Washington’s requests for evaluation and reconstructive surgery were requests

for relief and were not brought or developed as separate legal claims. Rather, they appear

to have been tied to his primary claims that appellees were deliberately indifferent to his

safety. Clearly, the District Court did not believe those claims were frivolous as it denied

appellees’ motion for summary judgment. It is not clear from the record whether the

parties intended to reopen the matter and try the claims of failure to protect with the

remedy being limited to the equitable relief or how they planned to proceed after

reopening. We will leave it to the District Court to address, in the first instance, how to

proceed upon reopening. We note that Washington argues in the alternative that the

settlement agreement should be invalidated. We also leave this question for the District

Court to determine in the first instance.

       The District Court denied Washington’s motion for leave to file an amended or

supplemental complaint on the ground that the case was closed. Now that we have

determined that Washington is entitled to have the case reopened, the District Court




  1
    Washington asserts that he refused a settlement with a higher monetary payment that
did not include the reopening provision.

                                              4
should revisit its decision as to whether Washington should be allowed to amend or

supplement his complaint.2

       For the reasons above, we will reverse the District Court’s order denying

Washington’s motion to reopen the case and vacate the order denying his motion to file

an amended or supplemental complaint. We will remand the matter to the District Court

for further proceedings.




  2
     We note that Washington has contended that he is not being provided with the nasal
spray recommended by the doctors. Dr. Brodkin recommended that Washington use
Nasonex or Flonase nasal spray daily along with saline spray. Dr. Kirschner also believed
that Washington’s condition could be improved with an intranasal steroid. In response to
a prison grievance Washington filed, a health care administrator opined that Washington
did not need the nasal spray because he had no signs of infection. However, the
settlement agreement provides that the Department of Corrections will follow the
recommendations of Dr. Brodkin, and she recommended that Washington use a nasal
spray daily.

                                            5